DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s preliminary amendments filed on 06/18/2020 are acknowledged and entered.

Claims 1-29 were pending.  In the amendment as filed, applicants have amended claims 6-11, 13, 14, 16, 22, and 23; and cancelled claims 15, 18, 19, 21, and 25-29.  No claims have been added.  Therefore, claims 1-14, 16, 17, 20, and 22-24 are currently pending and under consideration in this Office Action.  Further, an amendment to the present specification was filed on 06/18/2020 in order to “provide proper cross reference to related applications” as stated in the remarks.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 06/18/2020 and 12/10/2020 have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the PTO-1449 form.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-14, 16, and 17, are drawn to a method of treating a subject with a bacterial infection.
Group II, claims 20, 22, and 23, are drawn to a method of preventing a bacterial infection in a subject.
Group III, claim 24, is drawn to method of inhibiting bacterial growth in a plant.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of the compound SM4 (i.e.
    PNG
    media_image1.png
    199
    547
    media_image1.png
    Greyscale
), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of De Waelheyns et al. (The Journal of Antibiotics, 2015, 68(11), pp. 666–673).  Here, De Waelheyns et al. disclose the compound P88-E11 (i.e.
    PNG
    media_image1.png
    199
    547
    media_image1.png
    Greyscale
) having antibacterial activity against E. coli, P. aeruginosa, S. aureus, and C. albicans.  Consequently, the technical feature linking the claimed invention do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.  Thus, the restriction requirement defined above is proper.

Election of Species
This application contains claims directed to more than one species for each group of generic inventions. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  Further, no matter which group of inventions is elected by applicants, applicants should identify which claims they believe are generic for each of the corresponding species and/or species sets, and which claims read on a particular species within the species sets.  For example, Applicants’ reply might state 
The species are as follows: 
A single specific type of compound - Applicants are required to elect a single type of compound to be examined for the invention either Group I, Group II, or Group III.  Applicants should identify all the compounds and/or active agents by name and structure to yield one distinct type of compound.  For example, the compounds and/or active agents claimed in instant claims 1-5, 16, 20, and 24; and/or disclosed by the instant specification on pages 16-18 and 22-31; and Examples 1-2 on pages 31-57.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 20, and 24.

The species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The species for a type of compound lack unity of invention because even though the inventions of these groups require the technical feature of the compound SM4 (i.e.
    PNG
    media_image1.png
    199
    547
    media_image1.png
    Greyscale
), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of De Waelheyns et al. (The Journal of Antibiotics, 2015, 68(11), pp. 666–673).  Here, De Waelheyns et al. disclose the compound P88-E11 (i.e.
    PNG
    media_image1.png
    199
    547
    media_image1.png
    Greyscale
) having antibacterial activity against E. coli, P. aeruginosa, S. aureus, and C. albicans.  Accordingly, the technical feature linking the species of invention do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.  Thus, the species election requirement defined above is proper.

Because the above restriction/election requirement is complex, a telephone call to Applicant to request an oral election was not made. See MPEP § 812.01.

Conclusion
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
November 5, 2021